Exhibit 10.1

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this “Amendment”) dated as of May 15, 2018 among BCSF I, LLC,
as borrower (the “Borrower”); the lenders under the Credit Agreement referred to
below (the “Lenders”); GOLDMAN SACHS BANK USA, as administrative agent (in such
capacity, the “Administrative Agent”); and U.S. BANK NATIONAL ASSOCIATION, as
collateral administrator, as collateral custodian and as collateral agent (the
“Collateral Agent”).

 

The Borrower, the Lenders, the Administrative Agent and the Collateral Agent are
parties to the Credit Agreement dated as of October 4, 2017 (as amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”).  The Borrower, the Administrative Agent and the Calculation Agent
are parties to the Margining Agreement dated as of October 4, 2017 referred to
therein.

 

The parties hereto wish now to amend the Credit Agreement and the Margining
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.  This
Amendment shall constitute a Transaction Document for all purposes of the Credit
Agreement and the other Transaction Documents.

 

Section 2.  Credit Agreement Amendments.  Subject to the satisfaction of the
conditions precedent specified in Section 5 below and Section 11.5 of the Credit
Agreement, but effective as of the date hereof, the Credit Agreement shall be
amended as follows:

 

2.01.  References Generally.  References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

 

2.02.                     Amendments.

 

(a)                                 The definition of “Hedge Agreement” in
Section 1.1 of the Credit Agreement is hereby restated to read in its entirety
as follows:

 

““Hedge Agreement” means a Derivative Transaction (a) that in the judgment of
the Administrative Agent is a customary foreign exchange derivative product
(including a forward agreement, a swap or a cross-currency hedge); (b) that is
entered into by a Borrower Entity on market terms as of the related trade date
for such transaction; (c) under which a Borrower Entity hedges actual foreign
currency risks (including cross-currency risks); (d) under which the timing of
payments and deliveries, and their respective currencies, are reasonably
designed to match the timing and currencies of expected cash flows on one or
more Collateral Obligations (and that is reasonably designed not to require
payments by the Borrower Entities of non-USD currencies in amounts exceeding the
expected cash flows in those currencies from the related Collateral
Obligations); and (e) is not entered into by a Borrower Entity for speculative
purposes.”

 

(b)                                 The definition of “Specified Currency” in
Section 1.1 of the Credit Agreement is hereby restated to read in its entirety
as follows:

 

““Specified Currency” means (1) each of AUD, EUR, GBP and USD and (2) such other
currencies offered by the Accounts Securities Intermediary as the Borrower and
the Administrative Agent may agree in writing with written notice to the
Collateral Agent and the

 

--------------------------------------------------------------------------------


 

Account Securities Intermediary.  The “Specified Currency” applicable to any
obligation, payment or Collateral Obligation means:

 

(a)                                 in respect of any obligation or payment to
be made hereunder or under any of the other Transaction Documents or in
connection herewith or therewith, the currency in which such obligation or
payment is denominated as may be approved by the Collateral Agent; and

 

(b)                                 in respect of any Collateral Obligation, the
currency (if any) in which such Collateral Obligation is denominated and payable
as may be approved by the Collateral Agent.”

 

(c)                                  Section 2.8(c) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(c)                            Other Amounts.  Each payment of principal of the
Loans in connection with a Voluntary Prepayment shall be accompanied the related
Make-Whole Amount, the amount of accrued interest on the portion of the Loans so
prepaid and (if such payment is made other than on the last day of an interest
period) any related breakage costs payable under Section 2.13(c).  Each
Voluntary Commitment Reduction shall be accompanied by payment of the related
Minimum Spread Payment, the related Make-Whole Amount and the amount of
Commitment Fees accrued on the portion of the Commitments so reduced.”

 

(c)                                  Section 5.16 of the Credit Agreement is
hereby amended by:

 

(1)                                 restating the introductory clause in clause
(a) thereof to read in its entirety as follows:

 

“(a)                           So long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower Entities may from time to
time enter into one or more Hedge Agreements to hedge actual foreign currency
exposures of the Borrower Entities (and not for speculative purposes) on
Collateral Obligations denominated in Non-USD Currencies, in each case having a
notional amount (determined as of the date on which such Hedge Agreements are
entered into) up to but not exceeding the Collateral Obligation Notional Amount
of such Non-USD Currency Collateral Obligations, provided that (x) the Borrower
identifies to the Administrative Agent, at the time each such Hedge Agreement is
entered into, the Collateral Obligation or Collateral Obligations being hedged
thereby and (y), unless Goldman Sachs Bank USA is the Counterparty:”

 

(2)                                 restating clause (2) of the proviso to
Section 5.16(a)(y) to read as follows:

 

“(2)                           the Administrative Agent shall have consented in
writing to the entry into such Hedge Agreement (which consent the Administrative
Agent may withhold in its sole and absolute discretion);”

 

(3)                                 adding the following at the end of
Section 5.16(a):

 

“For the avoidance of doubt, the Borrower and Goldman Sachs Bank USA may enter
into Hedge Agreements that do not require the posting of margin (to the extent
permitted by applicable law).”; and

 

(4)                                 restating clause (g) thereof to read in its
entirety as follows:

 

“(g)                            The Borrower Entities may unwind Hedge
Agreements on terms agreed between the Borrower and the applicable Counterparty
(each, a “Hedge Unwind”) at any time and from time to time to the extent that
the Borrower determines that the then

 

2

--------------------------------------------------------------------------------


 

outstanding Hedge Agreements (1) do not provide a commercially reasonable hedge
against foreign currency-related exposures of the Borrower Entities or (2) have
notional amounts that exceed the Collateral Obligation Notional Amounts of the
respective Collateral Obligations then hedged thereby (each of clause (1) and
clause (2), a “Hedge Unwind Condition”); and, if the Administrative Agent
determines that a Hedge Unwind Condition exists, notifies the Borrower thereof
and requests that the Borrower Entities effect Hedge Unwinds to lessen or cure
such Hedge Unwind Condition, then the Borrower Entities shall effect such Hedge
Unwinds promptly.”

 

(e)                                  The fourth paragraph in Section 6.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“The Accounts Securities Intermediary may employ, as subcustodians for any
Pledged Obligations (and Interest Proceeds and Principal Proceeds thereon)
denominated in a non-USD Specified Currency, subcustodians and other securities
depositories, clearing agencies and clearing systems (each, an “Intermediary”
and, collectively, “Intermediaries”).  The Accounts Securities Intermediary
shall identify on its books as belonging to the applicable Borrower Entity
(subject to the lien of U.S. Bank National Association, as Collateral Agent on
behalf of the Secured Parties) any of the Pledged Obligations of such Borrower
Entity held by an Intermediary.  The Accounts Securities Intermediary may hold
any such Pledged Obligations (and related Interest Proceeds and Principal
Proceeds) with one or more Intermediaries in each case in a single account with
such Intermediary that is identified as belonging to the Accounts Securities
Intermediary for the benefit of its customers; provided that the records of the
Accounts Securities Intermediary with respect to any such Pledged Obligations
and related Interest Proceeds and Principal Proceeds which are property of a
Borrower Entity maintained in such account shall identify by book-entry those
Pledged Obligations and proceeds thereof as belonging to such Borrower Entity. 
On the Closing Date, the Accounts Securities Intermediary is hereby directed to
open sub-accounts of the Collateral Account, the Interest Collection Account and
the Principal Collection Account in respect of AUD, EUR and GBP.  Upon notice by
the Borrower that the Administrative Agent and the Borrower have agreed in
writing to a non-USD Specified Currency other than AUD, EUR and GBP, the
Collateral Agent and the Accounts Securities Intermediary shall open and are
hereby directed to open any necessary accounts or sub-accounts in such currency
and, if necessary or advisable, enter into amendments to the Securities Account
Control Agreement to perfect the security interest of the Collateral Agent in
such other non-USD accounts (or sub-accounts).  Neither the Collateral Agent or
the Accounts Securities Intermediary shall be required to open any Transaction
Account (or receive any Interest Proceeds or Principal Proceeds) in any Non-USD
Currencies other than AUD, EUR and GBP.”

 

(f)                                   Section 6.2(b) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(b)                           Principal Collection Account.  The Borrower
shall, prior to the Initial Credit Date, establish at the Accounts Securities
Intermediary a segregated trust account in the name “BCSF I, LLC, subject to the
lien of U.S. Bank National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Principal Collection Account,
which shall be held by the Accounts Securities Intermediary in accordance with
the Securities Account Control Agreement.  Any and all funds at any time on
deposit in, or otherwise to the credit of, the Principal Collection Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties.

 

The proceeds of all Loans made hereunder (unless expressly permitted to be
otherwise applied in accordance with the terms and conditions of this
Agreement), all Principal Proceeds and amounts transferred from the Margin
Account pursuant to Section 6.3(c) shall be deposited into the Principal
Collection Account.  All such funds, together with any Eligible Investments made
with such funds, shall be held by the Accounts Securities Intermediary in the
Principal Collection Account as part of the Collateral subject to disbursement
and withdrawal solely as provided in this

 

3

--------------------------------------------------------------------------------


 

Section 6.2(b) and Section 6.3(a) below.  Any income or other gain realized from
Eligible Investments in the Principal Collection Account shall be transferred to
the Interest Collection Account and disbursed and withdrawn in accordance with
Section 6.2.

 

So long as no Event of Default shall have occurred and be continuing hereunder,
upon the receipt of a Borrower Order, the Accounts Securities Intermediary shall
reinvest funds on deposit in the Principal Collection Account in Collateral
Obligations as permitted under and in accordance with the requirements of
Section 8 and such Borrower Order.

 

In addition, the Borrower may, so long as (i) each Collateral Portfolio
Requirement would be satisfied on a pro forma basis after giving effect to such
transfer, (ii) no Default or Event of Default has occurred or would result
therefrom, (iii) there is no Borrowing Base Deficiency at such time and after
giving effect thereto and (iv) the Administrative Agent has consented to (which
the Administrative Agent may grant or withhold in its sole and absolute
judgement), provide a Borrower Order to the Accounts Securities Intermediary to
transfer U.S. Dollars on deposit in the Principal Collection Account to the
Margin Account in accordance with such Borrower Order (it being understood that
funds may not be converted from a non-U.S. Dollar Specified Currency to U.S.
Dollars in connection with any such transfer to the Margin Account).

 

To the extent that any Principal Proceeds are received in AUD, EUR or GBP, the
Collateral Agent will cause such Principal Proceeds to be deposited in the
subaccount of the Principal Collection Account established for such currency (or
in such other account as the Collateral Agent may have established to hold such
currency for purposes of this Agreement and the other Transaction Documents);
provided that, it is understood and agreed that, notwithstanding the
establishment of such subaccounts on or prior to the Initial Credit Date, such
subaccounts shall not be available for the receipt of Principal Proceeds until
such time as the Accounts Securities Intermediary notifies the Borrower and the
Collateral Agent that such subaccounts are operational and available to receive
such funds (and neither the Account Securities Intermediary nor the Collateral
Agent shall have any liability for any failure or delay in the receipt of such
funds).  On the Determination Date preceding each Payment Date (or at any time
at the direction of the Administrative Agent, if an Event of Default has
occurred and is continuing), the Collateral Agent shall cause, at the direction
of the Investment Manager (or if no such direction is provided by the
Administrative Agent, at the direction of the Administrative Agent) all amounts
in each Specified Currency in the Principal Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the Principal Collection Account for application
on such Payment Date pursuant to the terms and conditions set forth herein.  For
the avoidance of doubt, Principal Proceeds received during a Due Period and
committed to be converted by the related Determination Date as described above
shall continue to be treated as having been received in such Due Period,
notwithstanding that the settlement of the currency exchange may occur after
such Determination Date (provided that such settlement occurs no later than the
Business Day immediately preceding the related Payment Date).  Pursuant to a
Borrower Order, the Investment Manager may from time to time direct the
Collateral Agent to convert any such non-USD amounts into USD and for the
proceeds of such conversion to be deposited in the Principal Collection Account
for application pursuant to the terms and conditions set forth herein, and at
any time, if an Event of Default has occurred and is continuing, the Collateral
Agent may (at the direction of the Administrative Agent) convert any or all of
such non-USD amounts into USD for application hereunder.”

 

(g)                                  The first sentence of Section 6.3(c) of the
Credit Agreement is hereby amended and restated to read in its entirely as
follows:

 

“The Borrower shall, on or prior to the Initial Credit Date, establish at the
Accounts Securities Intermediary a segregated trust account in the name “BCSF I,
LLC, subject to the lien of U.S. Bank National Association, as Collateral Agent
on behalf of the Secured Parties”, which shall be designated as the Margin
Account, which shall be held by the Accounts Securities

 

4

--------------------------------------------------------------------------------


 

Intermediary in accordance with the Securities Account Control Agreement, into
which the Borrower shall deposit cash in U.S. dollars from time to time as
required pursuant to the Margining Agreement.”

 

(h)                                 Section 7 of the Credit Agreement is hereby
amended by restating paragraphs (a), (b) and (c) thereof to read in their
entirety, respectively, as follows:

 

“(a)                           Interest Priority of Payments.  On each Payment
Date (unless an Event of Default has occurred and is then continuing) the
Collateral Agent shall disburse amounts transferred to the Payment Account
pursuant to Sections 6.3(a) constituting Interest Proceeds (as set forth on the
Valuation Report for such Payment Date) for application (in the currencies in
which such payments are denominated) in accordance with the following priorities
(the “Interest Priority of Payments”):

 

(1)                                 to the payment of taxes of any Borrower
Entity, if any, and any governmental fee, including all filing, registration and
annual return fees payable by them (in each case, excluding any Specified
Payment Amounts for such Payment Date);

 

(2)                                 to the payment of accrued and unpaid
Administrative Expenses constituting fees of the Bank Parties under the
Transaction Documents and reimbursement of expenses (including indemnity
payments) of the Bank Parties pursuant to the terms of the Transaction
Documents; provided that total payments pursuant to this subclause (2) shall not
exceed, on any Payment Date, an amount equal to a percentage of the Aggregate
Principal Amount of the Collateral Portfolio equal to an annual rate of 0.025%
per annum, measured as of the beginning of the Due Period preceding such Payment
Date;

 

(3)                                 to the payment (in the order set forth in
the definition of Administrative Expenses), of (a) first, remaining accrued and
unpaid Administrative Expenses (other than indemnity payments) of the Borrower
Entities including other amounts payable by the Borrower Entities to the
Investment Manager under the Investment Management Agreement (excluding any
Successor Management Fees), and to the Bank Parties constituting Administrative
Expenses (including indemnity payments) not paid pursuant to subclause
(2) above, and (b) second, remaining accrued and unpaid Administrative Expenses
of the Borrower Entities constituting indemnity payments; provided that such
payments pursuant to this subclause (3) shall not exceed an amount equal on any
Payment Date (when taken together with any Administrative Expenses (other than
those paid and applied to the cap amount specified in clause (2) above) paid
during the period since the preceding Payment Date or, in the case of the First
Payment Date, the Initial Credit Date) to the Administrative Expense Cap for
such Payment Date;

 

(4)                                 to pay any Successor Management Fees to any
Successor Investment Manager;

 

(5)                                 (a) first, to the payment of Hedge Advance
Amounts and interest thereon; and second (b) pari passu, to the payment of
accrued and unpaid interest, Commitment Fees, Minimum Spread Payments,
Make-Whole Amounts (if any) and other amounts due and payable on the Loans (in
each case other than principal of the Loans) and to the payment of any amounts
due to any Counterparty under any Hedge Agreement other than amounts due as a
result of the termination (or partial termination) of such Hedge Agreement;

 

(6)                                 so long as no Default, Event of Default,
Collateral Deficit or Borrowing Base Deficiency shall have occurred and then be
continuing or would result or increase therefrom, to deposit funds in the Hedge
Borrower Collateral Accounts to the extent then required under the terms of the
Hedge Agreements;

 

5

--------------------------------------------------------------------------------


 

(7)                                 to the extent (if any) that the aggregate
outstanding principal amount of the Loans exceeds the Borrowing Base, to the
repayment of principal of the Loans;

 

(8)                                 if a Clean-Up Call Event has occurred and is
continuing, pari passu to the outstanding principal of the Loans and the other
Obligations until the Obligations are repaid in full and to the payment of any
amounts due to any Counterparty under any Hedge Agreement pursuant to an early
termination (or partial termination) (in each case other than pursuant to a
Junior Priority Termination Event) of such Hedge Agreement;

 

(9)                                 if a Collateral Deficit exists, to the
Margin Account until such Collateral Deficit has been cured;

 

(10)                          to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(11)                          to the payment, first, pari passu, of any accrued
and unpaid fees and expenses of the Bank Parties; second, in the order set forth
in the definition of Administrative Expenses, of any accrued and unpaid
Administrative Expenses of the Borrower Entities (including, for the avoidance
of doubt, (a) indemnities and amounts payable by the Borrower Entities to the
Bank Parties and (b) indemnities and amounts payable by the Borrower Entities to
the Investment Manager under the Investment Management Agreement (other than any
Successor Management Fee)), in each case to the extent not paid pursuant to
subclauses (2), (3) and (4) above; and third, to a deposit to the Expense
Reserve Account until the amount on deposit therein is equal to the Expense
Reserve Amount;

 

(12)                          first, to the payment of any amounts due to any
Counterparty under any Hedge Agreement not otherwise paid pursuant to subclause
(5), (8) or (10) above; and second to deposit funds in the Hedge Borrower
Collateral Accounts to the extent required under the terms of the Hedge
Agreements and not otherwise deposited pursuant to subclause (6) above;

 

(13)                          to the payment of the Specified Payment Amounts
(if any) for such Payment Date; and

 

(14)                          the balance of Interest Proceeds to the Borrower
for distribution to the Equity Holder as a dividend payment thereon or as a
final distribution in redemption thereof, as applicable or, if the Investment
Manager so directs, to be treated as Designated Principal Proceeds hereunder.

 

(b)                                 Principal Priority of Payments.  On each
Payment Date (unless an Event of Default has occurred and is then continuing),
in each case after giving effect to the application of the Interest Priority of
Payments on such Payment Date, the Collateral Agent shall disburse amounts
transferred to the Payment Account pursuant to Section 6.3(a) constituting
Principal Proceeds (as set forth on the Valuation Report for such Payment Date)
for application (in the currencies in which such payments are denominated) in
accordance with the following priorities (the “Principal Priority of Payments”):

 

(1)                                 to the payment of the amounts referred to in
subclauses (1) through (6) of the Interest Priority of Payments (in the order of
priority set forth therein), but only to the extent not paid in full thereunder;

 

(2)                                 if such Payment Date is during the
Amortization Period, pari passu to the payment of principal of the Loans in an
amount equal to the Required Principal

 

6

--------------------------------------------------------------------------------


 

Amortization Amount for such Payment Date and to the payment of any amounts due
to any Counterparty under any Hedge Agreement pursuant to an early termination
(or partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(3)                                 if such Payment Date is on the Maturity
Date, pari passu to the payment of principal of the Loans until the Loans are
repaid in full and to the payment of any amounts due to any Counterparty under
any Hedge Agreement pursuant to an early termination (or partial termination)
(in each case other than pursuant to a Junior Priority Termination Event) of
such Hedge Agreement;

 

(4)                                 to the extent (if any) that the aggregate
outstanding principal amount of the Loans exceeds the Borrowing Base, to the
repayment of principal of the Loans;

 

(5)                                 if a Clean-Up Call Event has occurred and is
continuing, pari passu to the outstanding principal of the Loans and the other
Obligations until the Obligations are repaid in full and to the payment of any
amounts due to any Counterparty under any Hedge Agreement pursuant to an early
termination (or partial termination) (in each case other than pursuant to a
Junior Priority Termination Event) of such Hedge Agreement;

 

(6)                                 if a Collateral Deficit exists, to the
Margin Account until such Collateral Deficit has been cured;

 

(7)                                 to the payment of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement;

 

(8)                                 if such Payment Date is prior to the
Maturity Date, all remaining Principal Proceeds to (as determined by the
Investment Manager) (x) the Acquisition of Collateral Obligations or to the
Principal Collection Account for investment in Eligible Investments pending
Acquisition of Collateral Obligations at a later date, in each case in
accordance with this Agreement; (y) to the repayment of the Loans in a Voluntary
Prepayment pursuant to Section 2.8; and (z) if the Equity Distribution Test is
satisfied, for further application under subclauses (9) through (11) below;

 

(9)                                 to the amounts referred to in subclauses
(11) and (12) of the Interest Priority of Payments (in the order of priority set
forth therein), but only to the extent not paid in full thereunder;

 

(10)                          to the payment of the Specified Payment Amounts
(if any) for such Payment Date, in each case to the extent not paid pursuant to
the Interest Priority of Payments; and

 

(11)                          to the Borrower for distribution to the Equity
Holder as a dividend payment thereon or as a final distribution in redemption
thereof, as applicable.

 

(c)                                  Enforcement Priority of Payments.  If an
Event of Default has occurred and is continuing, all Interest Proceeds,
Principal Proceeds and any other available funds in the Transaction Accounts
will be distributed in the following order of priority (the “Enforcement
Priority of Payments”):

 

(1)                                 to the payment (a) first, of the amounts
referred to in subclauses (1) through (4) of the Interest Priority of Payments
(in the order of priority set forth therein); and (b) second to the Bank Parties
constituting Administrative Expenses (including indemnity payments, but
excluding Excluded Payments) not paid pursuant to subclause

 

7

--------------------------------------------------------------------------------


 

(a) above due to the application of the caps set forth in subclauses (2) and
(3) of the Interest Priority of Payments;

 

(2)                                 to the payment (a) first, pari passu, of
accrued and unpaid interest, Commitment Fees, Minimum Spread Payments,
Make-Whole Amounts (if any), Hedge Advance Amounts and interest thereon and
other amounts due and payable on the Loans (in each case other than principal of
the Loans) and of any amounts due to any Counterparty under any Hedge Agreement
other than amounts due as a result of the termination (or partial termination)
of such Hedge Agreement, (b) second, pari passu, of principal of the Loans,
until the Loans have been repaid in full, and of any amounts due to any
Counterparty under any Hedge Agreement pursuant to an early termination (or
partial termination) (in each case other than pursuant to a Junior Priority
Termination Event) of such Hedge Agreement, (c) third, to the payment of any
other Obligations the outstanding, and (d) fourth, to the amounts referred to in
subclauses (6) and (10) of the Interest Priority of Payments (in the order of
priority set forth therein);

 

(3)                                 to the payment of all Extraordinary Expense
Amounts (if any) not theretofore paid; and

 

(4)                                 the balance of such funds, if any, to the
Borrower for distribution to the Equity Holder as a final distribution in
redemption thereof, as applicable.”

 

Section 3.  Margining Agreement Amendments.  Subject to the satisfaction of the
conditions precedent specified in Section 5 below, but effective as of the date
hereof, the Margining Agreement shall be amended as follows:

 

3.01.  References Generally.  References in the Margining Agreement (including
references to the Margining Agreement as amended hereby) to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein” and “hereof”)
shall be deemed to be references to the Margining Agreement as amended hereby.

 

3.02.                     Amendments.

 

(a)                                 The Margining Agreement is hereby amended by
removing the definition of “FX Coverage Deficit” therein and adding the
following definitions in appropriate alphabetic order in Section 2(d) thereof:

 

“GS/BCSF I ISDA Master Agreement” means the 1992 ISDA Master Agreement dated
March 29, 2018 between Goldman Sachs (in its capacity as a counterparty under
the GS/BCSF I ISDA Master Agreement, “Party A”) and the Borrower (in its
capacity as a counterparty under the GS/BCSF I ISDA Master Agreement, “Party
B”), together with the Schedule thereto and all confirmations of transactions
thereunder.

 

“GS/BCSF I FX Exposure” means, for any Valuation Date, the amount, if any, that
would be payable to Party A by Party B (expressed as a positive number) or by
Party A to Party B (expressed as a negative number) pursuant to
Section 6(e)(ii)(2)(A) of the GS/BCSF I ISDA Master Agreement as if all
“Transactions” (or “Swap Transactions”) thereunder were being terminated as of
the relevant Valuation Time; provided that “Market Quotation” will be determined
by the Valuation Agent using its estimates at mid-market of the amounts that
would be paid for “Replacement Transactions”.  Quoted terms used in this
definition have the meanings given to them in the GS/BCSF I ISDA Master
Agreement.

 

As used herein:

 

“Valuation Agent” means Party A.

 

8

--------------------------------------------------------------------------------


 

“Valuation Date” means each Business Day.

 

“Valuation Time” means, as to any Valuation Date, the close of business on the
Business Day before the Valuation Date.

 

“Unhedged Asset” means, at any time, each Collateral Obligation denominated in a
non-USD Specified Currency, unless the Borrower has entered into a Hedge
Agreement with respect to such Collateral Obligation in accordance with the
terms and conditions set forth in the Credit Agreement.

 

“Unhedged FX Exposure” means, for each Unhedged Asset at any time, the product
of:

 

(a)                                 the Assigned Price of such Collateral
Obligation;

 

(b)                                 the excess (if any) of:

 

(1)                                 the Initial FX Rate for such Unhedged Asset
over

 

(2)                                 the Current FX Rate for such Unhedged Asset
at such time; and

 

(c)                                  the Asset Amortized Amount of such Unhedged
Asset at such time.

 

(b)                                 The definition of “Required Amount” in the
Margining Agreement is hereby amended and restated to read in its entirety as
follows:

 

““Required Amount” means, at any time, an amount (in USD) equal to the sum of:

 

(a)                                 for each Collateral Obligation as to which a
Value Adjustment Event has occurred at any date (other than BSLs for which the
sole Value Adjustment Event is a BSL Price-Triggered VAE), the Asset Price
Differential thereof;

 

(b)                                 for all Collateral Obligations that are BSLs
for which the sole Value Adjustment Events are BSL Price-Triggered VAEs:

 

(1)                                 if the aggregate Asset Price Differentials
of all such BSLs at such time is less than 10% of the aggregate Borrowing Base
Value of all BSLs at such time, zero; and

 

(2)                                 if the aggregate Asset Price Differentials
of all such BSLs at such time is equal to or in excess of 10% of the aggregate
Borrowing Base Value of all BSLs at such time, the aggregate Asset Price
Differentials thereof;

 

(c)                                  for each Collateral Obligation that does
not satisfy the Collateral Obligation Criteria at such time, the product of:

 

(1)                                 the Assigned Price of such Collateral
Obligation; and

 

(2)                                 the Collateral Obligation Notional Amount
thereof at such time;

 

(d)                                 the GS/BCSF I FX Exposure at such time; and

 

(e)                                  for each Unhedged Asset at such time, the
Unhedged FX Exposure therefor (if any) at such time,

 

provided that the Required Amount on any day shall be reduced (but not below
zero) by the amount (the “Adjusted Borrowing Base Excess”, if any, on such day)
by which the Borrowing

 

9

--------------------------------------------------------------------------------


 

Base (determined, for this purpose, valuing the Collateral Obligations that are
the subject of Value Adjustment Events at their respective Revalued Prices, and
excluding Collateral Obligations that do not satisfy the Collateral Obligation
Criteria at such time) exceeds the aggregate principal amount of Loans then
outstanding.

 

For the avoidance of doubt, at no time shall the Required Amount (or any
component thereof, other than the GS/BCSF I FX Exposure) be a negative number.”

 

(c)                                  The third paragraph in Section 2(b) of the
Margining Agreement is hereby amended and restated to read in its entirety as
follows:

 

“Without limiting the foregoing, during the Availability Period, upon request
from the Borrower so long as no Default or Event of Default shall have occurred
and be continuing, if (I) the Borrower requests the Collateral Agent in writing
to transfer funds from the Margin Account to the Principal Collection Account
and (II) the Lenders consent thereto (which the Lenders may withhold in their
sole and absolute discretion), the Collateral Agent shall, at the direction of
the Administrative Agent, transfer such funds according.  Any such transfer
shall also constitute a “Permitted Use” for purposes hereof.”

 

Section 4.  Representations and Warranties.  The Borrower represents and
warrants to the Lenders and the Administrative Agent that (a) the
representations and warranties set forth in Section 4 of the Credit Agreement,
and in each of the other Transaction Documents, are true and complete on the
date hereof as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in said Section 4 to “this
Agreement” included reference to this Amendment (it being agreed that it shall
be deemed to be an Event of Default under the Credit Agreement if any of the
foregoing representations and warranties shall prove to have been incorrect in
any material respect when made), and (b) no Default or Event of Default has
occurred and is continuing.

 

Section 5.  Conditions Precedent; Fees.  The amendments set forth in Sections 2
and 3 hereof shall become effective, as of the date hereof, upon the receipt by
the Administrative Agent of counterparts of this Amendment executed by the
parties hereto.  The Borrower agrees to pay all reasonable fees and expenses of
Milbank, Tweed, Hadley & McCloy LLP, special New York counsel for the
Administrative Agent, incurred in connection with the preparation and execution
of this Amendment.

 

Section 6.  Confirmation of Collateral Documents.  The Borrower (a) confirms its
obligations under the Collateral Documents, (b) confirms that its obligations
under the Credit Agreement as amended hereby are entitled to the benefits of the
pledges and guarantees, as applicable, set forth in the Collateral Documents,
(c) confirms that its obligations under the Credit Agreement as amended hereby
constitute “Secured Obligations” (as defined in the Collateral Documents) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of the Collateral Documents.  Each party, by its
execution of this Amendment, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant set forth in the Collateral Documents.

 

Section 7.  Limited Amendment.  The amendments set forth in Sections 2 and 3
above shall be effective only in the specific instances described herein and
nothing herein shall be deemed to limit or bar any rights or remedies of any
Lender, the Administrative Agent or the Collateral Agent or to constitute an
amendment or waiver of any other term, provision or condition of any of the
Transaction Documents in any other instance than as expressly set forth herein
or prejudice any right or remedy that any Lender, the Administrative Agent or
the Collateral Agent may now have or may in the future have under any of the
Transaction Documents.  For the avoidance of doubt and without limiting the
generality of the foregoing, the parties agree that no other change, amendment
or consent with respect to the terms and provisions of any of the Transaction
Documents (including without limitation the Appendices, Exhibits

 

10

--------------------------------------------------------------------------------


 

and Schedules thereto) is intended or contemplated hereby (which terms and
provisions remain unchanged and in full force and effect).

 

Section 8.  Miscellaneous.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart.  Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment and any right, remedy, obligation, claim, controversy,
dispute or cause of action (whether in contract, tort or otherwise) based upon,
arising out of or relating to this Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to conflicts
of law principles that would lead to the application of laws other than the law
of the State of New York.  Goldman Sachs Bank USA, as Administrative Agent and
the sole Lender, hereby directs the Collateral Agent, the Collateral Custodian
and the Collateral Administrator to execute and deliver this Amendment.

 

[Signature pages follow.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

BCSF I, LLC, as Borrower

 

 

 

 

 

By:

/s/ Sally F. Dornaus

 

 

Name: Sally F. Dornaus

 

 

Title: Managing Director

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Administrative Agent

 

 

 

 

 

By:

/s/ Thomas Tormey

 

 

Name: Thomas Tormey

 

 

Title: Managing Director

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Thomas Tormey

 

 

Name: Thomas Tormey

 

 

Title: Managing Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator

 

 

 

 

 

By:

/s/ Elaine P. Mah

 

 

Name: Elaine P. Mah

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

/s/ Elaine P. Mah

 

 

Name: Elaine P. Mah

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Custodian

 

 

 

 

 

By:

/s/ Kenneth Brandt

 

 

Name: Kenneth Brandt

 

 

Title: Assistant Vice President

 

Bain - Signature page to Omnibus Amendment No. 1

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as

 

Investment Manager

 

 

 

 

 

By:

/s/ Sally F. Dornaus

 

 

Name: Sally F. Dornaus

 

 

Title: Managing Director

 

 

Bain - Signature page to Omnibus Amendment No. 1

 

--------------------------------------------------------------------------------